Exhibit 10.2




*Certain information where indicated below in brackets has been excluded from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed*


AMENDMENT NO. 1
TO
PRODUCT SCHEDULE


    This Amendment is made effective as of the last date indicated on the
signature page hereto, by and between Cardiovascular Systems, Inc. (“CSI”) and
Fresenius Kabi AB (“Fresenius”).


    WHEREAS, CSI and Fresenius entered into a Supply Agreement dated as of April
4, 2011 and a related Product Schedule (the “Product Schedule”); and


    WHEREAS, the parties wish to amend certain terms of the Product Schedule.


    NOW, THEREFORE, the parties agree as follows:


1.    CSI’s address is hereby changed to 1225 Old Highway 8 NW, St. Paul, MN
55112, USA.


2.     Section 1 of PART A of the Product Schedule is hereby deleted in its
entirety and replaced with the following:


“1.    Product
Intralipid (injectable lipid emulsion) 10% in a final dosage form, packaged and
labeled with CSI’s proprietary trademark in a 100mL FreeFlex (Biofine) bag,
meeting the Specifications.


3.     Section 1 of PART C of the Product Schedule is hereby deleted in its
entirety and replaced with the following:


“1.    Price


Price in 2016: $[*******] per container


Price after 2016:



Containers ordered / yearPrice [USD] per container≥ [*******]
containers$[*******]≥ [*******] containers$[*******]≥ [*******]
containers$[*******]



    Price FCA (Incoterms 2010)
    100% optical control
    Batch size = 15,500 containers



--------------------------------------------------------------------------------



    Raw materials and packaging materials prices given by FRESENIUS standard
suppliers.
    Product related registration fees (e.g., according to 21 CFR 820) are not
included and have to be borne by CSI.”


4.    Except as set forth herein, all provisions of the Product Schedule will
remain in full force and effect without modification.


    IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed on the dates indicated below.


                    CARDIOVASCULAR SYSTEMS, INC.




                    By: /s/ Laurence L. Betterley        
                    Name: Laurence L. Betterley
                    Title: CFO


                    Date: 3/2/16                


    
    FRESENIUS KABI AB             FRESENIUS KABI AB




    By: /s/Anton Gerdenitsch            By: /s/Dr. Johann Schlogl
    Name: Anton Gerndenitsh             Name: Dr. Johann Schlogl
    Title: Head of Market Unit            Title:            
    Contract Manufacturing


    Date: March 9, 2016                Date: March 17, 2016

